

THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT (the “Third Amendment”) dated August
30, 2006, is by and among ePlus inc., a Delaware corporation (“ePlus”), the
Subsidiaries of ePlus signatory hereto (including ePlus, each individually a
“Borrower” and collectively, the “Borrowers”), the Banks signatory hereto (the
“Banks”), and National City Bank, as Administrative Agent for the Banks (the
“Administrative Agent”).


BACKGROUND


A.  Pursuant to that certain Credit Agreement dated September 23, 2005, by and
among the Borrowers, the Banks, and the Administrative Agent, as amended by a
First Amendment to Credit Agreement, dated July 11, 2006 and a Second Amendment
dated July 28, 2006 (as the same may be modified and amended from time to time,
including by this Third Amendment, the “Credit Agreement”), the Banks agreed,
inter alia, to extend to the Borrowers a revolving credit facility in the
maximum aggregate principal amount of $35,000,000.


B.  The Borrowers did not deliver their annual audited financial statements
prior to May 31, 2006, as required by Section 5.1(a) of the Credit Agreement,
which event was waived through July 28, 2006, pursuant to the First Amendment,
and did not deliver their “Projections” for 2007 prior to June 30, 2006, as
required by Section 5.1(d) of the Credit Agreement (the “Delivery Event”), and
have advised the Banks that they will be unable to deliver their 2006 annual
financial statements in the timeframe set forth in the Second Amendment.


C.  In addition, the Borrowers have advised the Banks that ePlus is restating
its fiscal-year 2004 and 2005 financial statements, and its financials for the
2005 quarters ended June 30, Sept. 30 and Dec. 31, after an internal audit
committee identified discrepancies on the recording of certain past stock option
grants (the “Option Discrepancy”).


D.  The Borrowers have requested an additional extension of the delivery date
requirements for their 2006 annual financial statements and Projections for
2007, as described above, to which the Banks are willing to agree, on the terms
and subject to the conditions set forth herein.


NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:


1.  Definitions.


(a)  General Rule. Except as expressly set forth herein, all capitalized terms
used and not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.


(b)  Additional Definition. The following additional definition shall be added
to Article 1 of the Credit Agreement to read in its entirety as follows:


“Third Amendment” means the Third Amendment to this Agreement dated August 30,
2006.


2.  Representations and Warranties. Each Borrower hereby represents and warrants
to the Administrative Agent and each Bank that, except as to the Delivery Event
and to the extent resulting from the Option Discrepancy, as to such Borrower:


(a)  Representations. each of the representations and warranties of such
Borrower contained in the Credit Agreement and/or the other Loan Documents are
true, accurate and correct in all material respects on and as of the date hereof
as if made on and as of the date hereof, except to the extent such
representation or warranty was made as of a specific date;


(b)  Power and Authority. (i) such Borrower has the power and authority under
the laws of its jurisdiction of organization and under its organizational
documents to enter into and perform this Third Amendment and any other documents
which the Banks require such Borrower to deliver hereunder (this Third Amendment
and any such additional documents delivered in connection with the Third
Amendment are herein referred to as the “Amendment Documents”); (ii) such
Borrower is in good standing in its jurisdiction of organization and each
additional jurisdiction in which it is required to be so qualified; and (iii)
all actions, corporate or otherwise, necessary or appropriate for the due
execution and full performance by the Borrower of the Third Amendment have been
adopted and taken and, upon their execution, the Credit Agreement, as amended by
this Third Amendment will constitute the valid and binding obligations of the
Borrower enforceable in accordance with their respective terms;


(c)  No Violations of Law or Agreements. the making and performance of the Third
Amendment will not violate any provisions of any law or regulation, federal,
state, local, or foreign, or the organizational documents of such Borrower, or
result in any breach or violation of, or constitute a default or require the
obtaining of any consent under, any agreement or instrument by which such
Borrower or its property may be bound;


(d)  No Default. no Default or Event of Default has occurred and is continuing;
and


(e)  No Material Adverse Effect. No Material Adverse Effect has occurred since
September 23, 2005.


3.  Conditions to Effectiveness of Amendment. This Third Amendment shall be
effective upon the Administrative Agent’s receipt of the following, each in form
and substance reasonably satisfactory to the Banks:


(a)  Third Amendment. this Third Amendment, duly executed by the Borrowers and
the Banks;


(b)  Consent and Waivers. copies of any consents or waivers necessary in order
for the Borrowers to comply with or perform any of its covenants, agreements or
obligations contained in any agreement, which are required as a result of the
Borrowers’ execution of this Third Amendment, if any; and


(c)  Other Documents and Actions. such additional agreements, instruments,
documents, writings and actions as the Banks may reasonably request.


4.  Limited Waiver and Consent; Ratification. Subject to the terms and
conditions of this Third Amendment, the Banks and Administrative Agent hereby
(a) waive the Delivery Event (provided that the delivery of the required
Projections for 2007 pursuant to Section 5.1(d) of the Credit Agreement as
amended hereby, occurs not later than September 30, 2006), (b) consent to the
extension of the delivery date for the 2006 audited financial statements,
pursuant to Section 5.1(a), to a date not later than September 30, 2006, and (c)
waive, solely to the extent directly caused by the Option Discrepancy, any
material misstatement, representation, warranty or covenant made with regard to
any financial

-2-



statements provided the Banks. Except as stated in the preceding sentence, the
execution, delivery and performance of this Third Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the Banks
under the Credit Agreement or any Loan Document, or constitute a waiver of any
provision thereof. Except as expressly modified hereby, all terms, conditions
and provisions of the Credit Agreement and the other Loan Documents shall remain
in full force and effect and are hereby ratified and confirmed by any Borrower.
Nothing contained herein constitutes an agreement or obligation by the
Administrative Agent or any Bank to grant any further amendments to any of the
Loan Documents.


5.  Acknowledgments. To induce the Banks to enter into this Third Amendment,
each Borrower acknowledges, agrees, warrants, and represents that:


(a)  Acknowledgment of Obligations; Collateral; Waiver of Claims. (i) the Loan
Documents are valid and enforceable against, and all of the terms and conditions
of the Loan Documents are binding on, the Borrowers; (ii) the liens and security
interests granted to the Administrative Agent by the Borrowers pursuant to the
Loan Documents are valid, legal and binding, properly recorded or filed and
first priority perfected liens and security interests; and (iii) the Borrowers
hereby waive any and all defenses, set-offs and counterclaims which they,
whether jointly or severally, may have or claim to have against the
Administrative Agent or any Bank as of the date hereof.


(b)  No Waiver of Existing Defaults. Other than the Delivery Event, no Default
or Event of Default exists immediately before or immediately after giving effect
to this Third Amendment. Nothing in this Third Amendment nor any communication
between the Administrative Agent, any Bank, any Borrower or any of their
respective officers, agents, employees or representatives shall be deemed to
constitute a waiver of (i) any Default or Event of Default arising as a result
of the foregoing representation proving to be false or incorrect in any material
respect; or (ii) any rights or remedies which the Administrative Agent or any
Bank has against any Borrower under the Credit Agreement or any other Loan
Document and/or applicable law, with respect to any such Default or Event of
Default arising as a result of the foregoing representation proving to be false
or incorrect in any material respect.


6.  Binding Effect. This Third Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


7.  Governing Law. This Third Amendment and all rights and obligations of the
parties hereunder shall be governed by and be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
Pennsylvania or federal principles of conflict of laws.


8.  Headings. The headings of the sections of this Third Amendment are inserted
for convenience only and shall not be deemed to constitute a part of this Third
Amendment.


9.  Counterparts. This Third Amendment may be executed in any number of
counterparts with the same affect as if all of the signatures on such
counterparts appeared on one document and each counterpart shall be deemed an
original.

-3-



IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed under seal by their duly authorized officers,
all as of the day and year first written above.
 
ePLUS inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Group, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Government, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: Senior Vice President
 
ePLUS Capital, inc.
 
By: /s/ Kleyton L. Parkhurst
Name: Kleyton L. Parkhurst
Title: President
 

-4-



NATIONAL CITY BANK
 
By: /s/ Christos Kytzidis
Name: Christos Kytzidis
Title: Senior Vice President


 
BRANCH BANKING AND TRUST COMPANY OF VIRGINIA
 
By: /s/ Ronald P. Gudbrandsen
Name: Ronald P. Gudbrandsen
Title: Vice President
 
 
-5-



 